NUMBER 13-17-00479-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

VICTOR PRIETO AZAMAR,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 430th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
          Before Justices Rodriguez, Benavides, and Longoria
              Memorandum Opinion by Justice Benavides

      Appellant, Victor Prieto Azamar, proceeding pro se, attempts to appeal from an

order issued in trial court cause number CR-1380-13-J(1) in the 430th District Court of

Hidalgo County, Texas. On August 28, 2017, appellant filed a notice of appeal seeking
to challenge the trial court’s denial of a motion for new trial. We dismiss this appeal for

lack of jurisdiction.

       On August 22, 2013, appellant was convicted of aggravated sexual assault. This

Court affirmed the trial court’s judgment in a memorandum opinion issued on May 21,

2015, in cause number 13-13-00488-CR. Appellant filed a post-conviction application

for habeas corpus with the trial court pursuant to article 11.07 of the Texas Code of

Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West, Westlaw through

Ch. 49 2017 R.S.).      The trial court made findings of fact, conclusions of law, and

recommended denying habeas corpus relief. The Court of Criminal Appeals denied

appellant’s application for writ of habeas corpus on May 17, 2017. Ex parte Azamar, No.

WR-86,699-01 (Tex. Crim. App. May 17, 2017).

       On September 5, 2017, the Clerk of this Court notified appellant that it appeared

that the order from which the appeal was taken was not an appealable order, and

requested correction of this defect within ten days or the appeal would be dismissed.

Appellant has failed to respond to the Court’s directive.

       An appellate court has the obligation to determine its own jurisdiction.         See

Ramirez v. State, 89 S.W.3d 222, 225 (Tex. App.—Corpus Christi 2002, no pet.);

Yarbrough v. State, 57 S.W.3d 611, 615 (Tex. App.—Texarkana 2001, pet. ref'd); see

also Laureles v. State, No. 13-13-00535-CR, 2014 WL 1669102, at *1 (Tex. App.—

Corpus Christi Apr. 24, 2014, no pet.) (mem. op., not designated for publication).         A

defendant's notice of appeal must be filed within thirty days after the trial court enters an

appealable order. See TEX. R. APP. P. 26.2(a)(1).

                                             2
       This Court lacks jurisdiction to consider a second appeal from appellant’s final

conviction. The exclusive post-conviction remedy in final felony convictions in Texas

courts is through a writ of habeas corpus pursuant to Texas Code of Criminal Procedure

11.07. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West, Westlaw through Ch. 49 2017 R.S.)

(providing that “[a]fter conviction, the procedure outlined in this Act shall be exclusive and

any other proceeding shall be void and of no force and effect in discharging the prisoner”);

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991).

       Accordingly, this appeal is DISMISSED for lack of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f).

                                                                 GINA M. BENAVIDES,
                                                                 Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of October, 2017.




                                              3